Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 07/13/2022 has been entered. Pending claims 1-13 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 12, limitation reciting “other available fire retardants” is indefinite. The scope of the claim is unclear as it is not understood what is encompassed/required in this claim language. It would be unreasonably presume this limitation encompass every existing fire retardants. The claim is addressed as best understood. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 20170238157) in view of Tohidi (US 20200155881).

Re claim 1, Best discloses a fire suppression system (fig. 6) that acts autonomously as necessary comprising: 
a receiver (56) for receiving an alert (par. 22: “wild fire”) from a public alert system (par. 41); and a controller (38) programmed for sending signals activating the fire suppression system in response to receiving the alert (par. 22: “FIG. 6 illustrates sprinkler protection. Here the security controller 38 may activate a water irrigation system 130 to reduce fire damage”).
Best does not teach the controller being programmed to compute size of a defensible area based on estimated intensity of a fire, estimated duration of the fire and availability of resources for suppression of the fire.
However, Tohidi discloses a system that monitor fire in a region that utilize a machine learning/fire spread model to estimate/compute the size of a defensible area (figs. 17, 18; fig. 9: ember lines where new fires may ignite due to ember spread, par. 81) associated with time duration (par. 205), fire intensity (shown in fig. 18, par. 122). Tohidi further discloses “The monitoring of fire-related incidents 1622 generates outputs 1606, which include evacuation plans, immediate impact on community resources, and identification of the burnt area. The outputs 1606 may also determine the smoke plume 1608 on the area and the firebrand shower 1610 that may cause new fires. The burned area data may also be used to characterize the effectiveness of fire suppression efforts 1618. Modeling may be performed to determine the impact of fire-mitigation efforts in the spread of the fire and the damage to people and property” (par. 122), indicating the consideration of availability of resources for suppression of the fire in the determination of the size of defensible area.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Best to incorporate the teachings of Tohidi to utilize the controller programmed to compute size of a defensible area based on estimated intensity of a fire, estimated duration of the fire and availability of resources for suppression of the fire. Doing so would allow for prioritizing the rescue effort and assist people with urgent needs (par. 59, 96) and improving system accuracy and the allocation of resources for effective firefighting (par. 144-145, 225). 
Re claim 2, Best discloses the system of claim 1, further comprising: a delivery device (sprinklers) exterior to a structure (22) having the delivery device aimed at the structure or an area being defended (par. 22: “the water irrigation system 130 to soak exterior structures to further reduce the possibility of fire damage”).

Re claim 6, Best discloses the system of claim 2, further comprising an alarm module (smartphone 80; par. 19) for sounding an alarm if an alert is detected.

Re claim 10, Best discloses the system of claim 2, further comprising a supply of water (irrigation water; par. 22) and/or fire retardant.

Re claim 11, Best discloses the system of claim 10, further comprising plumbing (any piping running to the sprinkler, sprinkler valves 134; par. 22) connecting said water supply to said delivery device (sprinklers).

Claims 3-5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 20170238157) in view of Tohidi (US 20200155881), further in view of Conboy (US 20190168035).
Re claim 3, Best discloses the system of claim 2, further comprising a central monitoring system (42, fig. 1) and a smart phone for viewing message and visual presentation, and snapshot, and as such, the smart phone 80 can be used for viewing the structure via pictures taken by the camera 26 (par. 16, 19, 39). 
Best does not explicitly disclose the central monitoring system (42, fig. 1) being located remotely from the structure; and a smart phone (80) for remote controlling the system and viewing the structure to be protected.
Conboy teaches a remote monitoring system that includes data center 8 corresponding to a central monitoring system (par. 80). Conboy further teaches that smart phone can be used for remote controlling the systems shown in fig. 22A (par. 153). Paragraph 123 further describes “Suitable graphical user interfaces (GUIs) will be supported on the mobile application 12 to enable the user to monitor and control the system 6 locally, or from a remote location, in real-time”. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Best to incorporate the teachings of Conboy to utilize the central monitoring system (42, fig. 1) being located remotely from the structure; and a smart phone (80) for remote controlling the system and viewing the structure to be protected. Doing so would allow operator and home owner to monitor the situation from a safe location, while also providing the ability to analyze the progression of the event and take appropriate measure.

Re claim 4, Best, as modified, teaches the system of claim 3, but Best fails to teach an artificial intelligence image recombination platform; at least one infrared camera for detecting heat signatures wherein said controller activates the delivery device in response to receiving a SMS signal from the at least one infrared camera that determines whether an image contains a heat signature that indicates an impending fire.
Conboy further teaches the use of artificial intelligence to gather data about the fire event (par. 84). Conboy also teaches the infrared cameras can be used for detection heat source for early fire detection (par. 104), subjected to processing algorithm to automatically determine the presence of fire (par. 105), and as such, the wildfire defense system 6 can be operated automatically (par. 122). See fig. 10 for signaling and messaging between system components to address any fire outbreak using the system shown in fig. 13A and 13B described in paragraph 51. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Best to incorporate the teachings of Conboy to utilize an artificial intelligence image recombination platform; at least one infrared camera for detecting heat signatures wherein said controller activates the delivery device in response to receiving a SMS signal from the at least one infrared camera that determines whether an image contains a heat signature that indicates an impending fire. Doing so would improve early fire detection and suppression to minimize damage and casualty. 
 
	Re claim 5, Best discloses the system of claim 2, that includes a monitoring station 42 but does not explicitly teach the monitoring station being remotely located from a structure for identifying a threat.
	Conboy discloses a defense system that utilize a remote monitoring center (claim 8: “remote center”; data center 8; par. 80: “remote data sensing and capturing systems for remotely monitoring land and wildfires wherever they may break out; a GPS system 100 for providing GPS-location services to each and every system component in the system network; and one or more data centers 8”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Best to incorporate the teachings of Conboy to provide the monitoring station being remotely located from a structure for identifying a threat. Doing so would allow operator to safely assess the hazard detection and suppression operation and apply appropriate notification and rescue measures.

Re claim 7, Best, as modified, discloses the system of claim 5, wherein the threat is a burning ember on a surface (Best discloses cameras and fire sensors with video data, which is capable of detecting a burning ember on a surface; par. 16).

Re claim 8, Best, as modified, discloses the system of claim 7, further comprising an image capturer (camera; par. 16, Best) for optically (camera capturing video data is capable of detecting ember or distant fire) detecting one of said burning ember and a distant fire.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 20170238157) in view of Tohidi (US 20200155881) and Conboy (US 20190168035), further in view of McNamara (US 20190054333).
Re claim 9, Best, as modified, discloses the system of claim 8, but does not teach a motor for rotating said delivery device and said image capturer in response to a signal from a heat sensor.
McNamara teaches a fire locating a suppression system that utilize a motor 247, 249 to move emitter 245 and infrared camera 1435 (par. 28, fig. 9) in response to heat sensors (par. 41). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Best to incorporate the teachings of McNamara to utilize a motor for rotating said delivery device and said image capturer in response to a signal from a heat sensor. Doing so would maximize the effectiveness of the fire extinguish spray, and reliability, minimizing risk to personnel and property as taught by McNamara in paragraph 13. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 20170238157) in view of Tohidi (US 20200155881), further in view of US Weber (US20180339180).
Re claim 12, Best, as modified, discloses the system of claim 1 but does not explicitly teach the resources  include available power, water and retardants. 
Weber discloses that available resources for fire suppression include water, power (par. 9) and fire retardants (par. 26). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Best and Tohidi to incorporate the teachings of Weber to utilize the information on available resources that include water, power and fire retardants. Doing so would allow for optimization of the firefighting resource allocation for effective firefighting. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752